Citation Nr: 1118152	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  05-28 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating higher than 20 percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark New Jersey, which granted service connection  and a 20 percent evaluation for diabetes mellitus, type II. The Veteran appealed the initial assigned disability rating. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of it since the effective date of service connection). 

During pendency of the appeal, a December 2005 rating decision granted service connection for peripheral neuropathy of both upper and both lower extremities,         as secondary to diabetes mellitus, type II. The Veteran has not appealed from or otherwise contested the level of disability compensation awarded for these separate entities with an underlying etiology of his diabetes mellitus. Consequently, the assigned evaluations for peripheral neuropathy of the upper and lower extremities  are not matters presently before the Board. The present inquiry is limited in scope to the assigned evaluation directly for diabetes mellitus, type II. 

A March 2010 Board decision denied the claim for increased initial evaluation for diabetes mellitus, type II. The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In January 2011,          the Court granted a Joint Motion by the Veteran and Secretary of VA (the parties), vacating the March 2010 decision and remanding the case to the Board.  

In April 2011, the Veteran's attorney provided additional evidence consisting of a March 2011 report from a private vocational counselor, accompanied by a waiver of RO initial consideration of the evidence. See 38 C.F.R. §§ 20.800, 20.1304(a) (2010). 


Apart from the matter directly on appeal, there are claims that must be taken up by the Regional Office. In April 2011 correspondence, the Veteran's attorney raised the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), and submitted accompanying evidence from a private vocational counselor.           This claim for entitlement to a TDIU is premised upon the impact of all of       the Veteran's service-connected  disabilities upon employment, including diabetes mellitus type II, as well as peripheral neuropathy of both upper           and lower extremities. The assigned evaluation for the latter condition of peripheral neuropathy is not currently on appeal -- it follows that                    the Veteran's claim for TDIU does not belong within the category of an inextricably intertwined TDIU claim as to which the Board may automatically take appellate jurisdiction. See e.g., Rice v. Shinseki, 22 Vet. App. 447 (2009). That being said, the Veteran's TDIU claim must now be adjudicated in the first instance by the RO as the Agency of Original Jurisdiction (AOJ).         Hence, the TDIU claim is referred to the RO for initial consideration. 

Moreover, as the Board previously indicated in its March 2010 decision, through February 2010 correspondence the Veteran's designated representative at the time raised the issue of service connection for a visual defect secondary to diabetes mellitus. The Board referred this claim to the RO in the first instance, but the RO still has not taken action upon it. Consequently, the Board again refers this matter for initial adjudication and consideration. 

The present appeal is REMANDED to the Department of Veterans Affairs Regional Office. VA will notify the Veteran if further action is required.








REMAND

The Board is remanding this case to the RO for purpose of compliance with the terms of the Court's Joint Motion. In its Joint Motion, the Court pointed out that  the Board's March 2010 decision should have addressed additional evidence of record, namely, the March 2007 physician's questionnaire form completed by a   Dr. C.M. Upon this report, a printed form letter, Dr. C.M. had checked the designation for indicating "Yes" next to the diagnostic criteria for a 100 percent evaluation for diabetes mellitus (pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913). The Board acknowledges that future adjudication of the Veteran's increased rating claim should fully account for this evidence. One proviso the Board offers, however, is that in February 2007 an identical questionnaire completed by a private neurologist estimated the level of disability at only 10 percent. In any event, in all instances the Veteran's actual demonstrated symptomatology should take priority in rating service-connected disability, rather than a conclusory statement regarding his condition at any one given point. 

Given the need for an accurate and detailed summary of the Veteran's current symptoms and manifestations attributable to diabetes mellitus, type II, and given       as well the nearly three-year interval since the Veteran last underwent a VA Compensation and Pension examination for diabetes, the Board is remanding this case for a thorough VA examination. See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."). See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).





 
Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for a VA endocrine examination to determine the current severity of the Veteran's diabetes mellitus, type II. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected diabetes mellitus, type II, in accordance with the rating criteria specified at 38 C.F.R. § 4.119, Diagnostic Code 7913.          It is requested the VA examiner determine whether each of the components of the rating criteria (for an evaluation higher than 20 percent) are met, including -- whether      the Veteran is required to have regulation of activities (avoidance of strenuous occupational and recreational activities); whether he experiences episodes of ketoacidosis or hypoglycemic reactions, and if so, with what frequency; whether he has separate complications of diabetes mellitus; and whether he meets any of the other criteria for assignment of a 100 percent evaluation under the rating criteria.

2. The RO should then review the claims file.                      If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

3. Thereafter, the RO should readjudicate the claim         on appeal in light of all additional evidence received.           If the benefit sought on appeal is not granted, the Veteran and his attorney should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to             the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).

